Citation Nr: 1115778	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative changes of the lumbar spine and arteriosclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa denied service connection for a back disorder.

In September 2009, the Veteran testified at a hearing before a decision review officer (DRO).  Also, in June 2010, the Veteran testified at a videoconferencing hearing before the undersigned.  Transcripts of the hearings have been associated with the claims file.

The case was remanded by the Board in July 2010 to afford the Veteran a new VA examination.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a chronic muscle strain of the lumbar spine and that is as likely as not related to his active duty.

2.  The Veteran has sacroiliac joint dysfunction and hypermobility with chronic pain that is as likely as not related to his active duty.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has a chronic muscle strain of the lumbar spine that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, he has sacroiliac joint dysfunction and hypermobility with chronic pain that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a back disorder, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  As discussed below, the Veteran's exposure to combat in service has been conceded.  As the Veteran contends that he injured his back during combat, the provisions requiring VA to accept a veteran's statements as to combat injuries do apply to this case.

A February 2007 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) and personnel records were among those thought to have been destroyed in a 1973 fire at NPRC.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  The only service treatment record that was obtained is the Veteran's September 1954 discharge examination, which revealed a clinically normal spine.  No spine disabilities were noted.

The Veteran contends that he injured his back when a shell exploded near him and threw him in the air during an attack while stationed in Korea.  The Veteran has indicated throughout the appeal that he was treated by a corpsman in service following the injury.  As noted above, the Veteran's service treatment records aside from the discharge examination are lost.  However, in a February 2008 memorandum, the United States Army and Joint Services Records Research Center (JSRRC) conceded that the Veteran was involved in combat while stationed in Korea; the Veteran was subsequently awarded service connection for posttraumatic stress disorder (PTSD) as a result of his conceded combat.  

According to post-service medical records, the first documented complaints of back pain are dated in 1982.  A letter from J.T., M.D. dated in October 2006 reveals that they had treated Veteran since 1991 for low back and neck pain.  The Veteran reported that he initially hurt his back in the military.  The Veteran has indicated that he sought treatment for his back two to three months after discharge from service, but that the physicians who treated him are deceased and those records are unavailable.  See September 2009 hearing transcript, pgs. 4-5.  Post-service treatment records dated through 2009 show complaints of, and treatment for, back problems. 

A lay statement from a friend of the Veteran dated in August 2007 indicates that the Veteran was treated by the same chiropractor that treated the friend's father in the late 1950s and early 1960s.  A lay statement received in October 2007 from the Veteran's wife indicates that he wrote letters home during service in which he complained of back pain.

The Veteran was afforded a VA examination in May 2008.  The Veteran reported a history of low back pain for several years.  He reported that he suffered a low back injury while on active duty and that his pain began in the 1950s.  He also reported that he was treated on a regular basis over the years.  Following an exhaustive examination, the Veteran was diagnosed with degenerative disease of the lumbar spine and arteriosclerosis.  The examiner opined that lumbar spine degenerative joint disease was more likely than not secondary to congenital abnormalities, including scoliosis of the lumbosacral spine, bilateral rigid pes planus, age related changes, and past occupational history.  Although the Veteran sustained an injury during active service, there was no evidence of lower back treatment prior to the 1980s; there was no compression fractures suggesting a severe impact; and no evidence that that injury caused or aggravated in excess of what would be expected with the congenital issues.  Additionally, the majority of the treatments in 1982-1985 were to the cervical and thoracic spine.  

The Veteran testified at his hearing in June 2010 regarding a continuity of symptomatology following the in-service injury.  

The Veteran was afforded a second VA examination in November 2010.  The examiner provided a thorough review of the Veteran's pertinent history.  The Veteran reported that he began having back pain in Korea when he was blown backwards; he had remained essentially stable since onset.  The Veteran again reported that he was treated in service for his back and that he sought chiropractic care after service beginning in the 1950s.  He denied any other injuries to his back.  Following an exhaustive examination, the Veteran was diagnosed with chronic muscle strain of the lumbar spine; sacroiliac (SI) joint dysfunction and hypermobility with chronic pain; spondylosis/degenerative joint disease of the thoracolumbar spine; and mild degenerative disc changes that did not meet the diagnosis of degenerative disc disease of the thoracolumbar spine.  

With regards to the diagnosis of chronic muscle strain of the lumbar spine, the examiner opined that it was as likely as not that the Veteran sustained a back strain in service as it had persisted to some degree since then; radiographic evidence revealed no indication of a more severe injury such as vertebral compression.  The examiner's rationale was that the Veteran reported that the onset followed an injury in-service due to concussive force exposure; the history as reported by the Veteran had been consistent throughout all the notes reviewed; although the separation exam reported no problems, the Veteran had consistently reported to various providers that he had had some degree of back pain since the reported event in Korea; by history, he had reported ongoing chiropractic manipulation since service, although the available records did not begin until the early 1980s, nearly 30 years after the reported incident; and the Veteran reported that the providers who treated him during the time frame of the 1950s-1970s were retired or deceased.  

With regards to the diagnosis of SI joint dysfunction and hypermobility with chronic pain, the examiner opined that the in-service injury more likely than not resulted in the subluxation of the SI joint(s), resulting in hypermobility of those joints; over the years, the Veteran had sought chiropractic and/or osteopathic manipulation in order to return those joints to a more normal alignment and thus reduce his pain level, only to later have increased pain again later when the joint(s) again shifted to some degree due to the residual laxity of them.  The examiner's rationale was that the disability was consistent with some degree of subluxation of the SI joints due to the force of impact associated with the events as described by the Veteran when he was blown back by the force of incoming artillery rounds due to counter battery fire; given the sequence of events as described by the Veteran, he was either in a seated or supine position and the force of the impact more than likely resulted the subluxation of the SI joint(s).

With regards to the diagnosis of spondylosis/degenerative joint disease of the thoracolumbar spine, the examiner opined that it was most consistent with age related changes and occupational history; as a maintenance technician in a manufacturing facility, the Veteran would have performed repetitive type activity requiring bending, stooping and so forth; it was less likely than not due to the injury in service as reported by the Veteran.

With regards to the diagnosis of mild degenerative disc changes that did not meet the diagnosis of degenerative disc disease of the thoracolumbar spine, the examiner opined that it was most consistent with age related changes; it was less likely than not due to the reported injury in service as described by the Veteran.

Based on a review of the evidence, the Board finds that service connection for a chronic muscle strain of the lumbar spine and SI joint dysfunction and hypermobility with chronic pain is warranted.  Here, the Veteran's STRs are fire related; and, although the only available record, his discharge examination, does not show any spine disabilities, the Veteran has credibly reported about having been thrown backward by a blast in service.  Also, the Veteran's contentions are supported by the February 2008 JSRRC report conceding that the Veteran engaged in combat with while stationed in Korea and by several lay statements indicating that the Veteran complained of back pain in service and was treated for back pain shortly after discharge from service.  The Veteran's report of the in-service injury is consistent with his conceded combat exposure in service, upon which the Veteran was granted service connection for PTSD.  As noted above, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  As the Veteran's STRs and personnel records are missing, there is no clear and convincing evidence to contradict the Veteran's assertion of his in-service injury. 

The Veteran is also competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no objective evidence until 1982 showing treatment for back problems, the Board finds the Veteran competent and credible regarding his reports that he began receiving treatment in the 1950s.  Moreover, the Board finds the Veteran competent and credible that doctors who treated him prior to 1982 are deceased or retired and that those records are therefore unavailable.  Additionally, there is nothing in the record to indicate that the lay statements are not competent or credible.  The Veteran's family members and friends are competent to indicate the Veteran writing letters contemporaneous with service in which he complained of back pain and of the Veteran being treated by the same chiropractor that a friend's father was treated by in the 1950s and 1960s.

Thus, the Board finds that the evidence supports a finding of an in-service injury and a continuity of symptomatology.  Based on the Veteran's reported history, the November 2010 examiner provided positive nexus opinions regarding the Veteran's chronic muscle strain of the lumbar spine and SI joint dysfunction and hypermobility with chronic pain.  Although the May 2008 examiner provided a negative nexus opinion, the Board does not find this opinion probative since it did not take into account the Veteran's competent and credible reported history of a continuity of symptomatology.

Additionally, with regards to the diagnoses of spondylosis/degenerative joint disease of the thoracolumbar spine, mild degenerative disc changes, and arteriosclerosis, since no medical professional has related those disabilities to the in-service injury, the Board finds that service connection for those disabilities is not warranted.  
Accordingly, and on the basis of the objective evidence, the Veteran's competent and credible lay statements, the competent and credible lay statements of family and friends, the positive and probative medical opinion, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a chronic muscle strain of the lumbar spine and SI joint dysfunction and hypermobility with chronic pain that were incurred in service.  The evidence is in favor of the grant of service connection for a chronic muscle strain of the lumbar spine and SI joint dysfunction and hypermobility with chronic pain.  Service connection for a chronic muscle strain of the lumbar spine and SI joint dysfunction and hypermobility with chronic pain is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for a chronic muscle strain of the lumbar spine is granted.

Entitlement to service connection for sacroiliac joint dysfunction and hypermobility is granted.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


